



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nguyen, 2012 ONCA 397

DATE: 20120608

DOCKET: C53423

Doherty, Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dung Ngoc Nguyen

Applicant (Appellant)

Kim Schofield, for the applicant (appellant)

Heather J. Graham, for the Attorney General of Canada
    and the Minister of Justice on behalf of the United States of America

Heard:  June 8, 2012

On appeal from the committal order of Justice Thorburn of
    the Superior Court of Justice, dated February 28, 2011.

APPEAL BOOK ENDORSEMENT


[1]

There was ample evidence to support the committal order.  The
    identification evidence came not just from the direct evidence of two
    accomplices, but from the circumstantial evidence linking the appellant to the
    name and address of the individual engaged in the drug trafficking with the two
    accomplices.

[2]

The appeal is dismissed.


